Order entered January 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-07-01408-CR

                            RODNEY LAMONT HUNT, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 24858-86

                                             ORDER
       Before the Court is the Court of Criminal Appeals’ opinion reversing this Court’s

December 22, 2011 opinion and ordering that this cause be abated and remanded to the trial

court for further findings of fact. Specifically, the Court of Criminal Appeals’ opinion provided:


         Appellant argues that the trial court’s finding that appellant was in custody when he gave
the first statement [to police] should compel us to conclude that the trial court found that police
deliberately employed the two-step questioning strategy. Appellant contends that the trial court
made a credibility determination against the officers “in specifically finding that Appellant was
in custody at the time of his first pre-Miranda interrogation by police despite the interrogating
officer’s characterization to the contrary,” and therefore, “the deliberate two-step process was at
work.” However, the trial court’s finding that appellant was in custody in Mesquite is not
necessarily a credibility determination against the officer; the trial court may have believed that
circumstances that surrounded the Mesquite statement led the officers to a mistaken belief that
appellant was not in custody. The record does not reveal information on that issue. And even if
the trial court did make a credibility determination against the officers as to the issue of custody,
it does not necessarily mean that the trial court believed that the officers were employing a
deliberate strategy to circumvent Miranda.

         The trial court in this case made no findings to which we must defer regarding the
deliberateness issue. It is also not clear from the record before us whether the officers employed
a deliberate two-step strategy to circumvent Miranda. Although the trial court stated its reasons
for finding that appellant was in custody when he took the lie-detector test and confessed for the
first time, the basis for its second ruling – that the Kaufman statement was not tainted by the lack
of warnings before the Mesquite statement – appears to have been evidence in regard to the
separate issue of ineffective assistance of counsel. If the trial court considered appellant’s claims
of a deliberate two-step strategy of “question-first, warn-later” under Martinez v. State, 272
S.W.3d 615 (Tex. Crim. App. 2008) and Missouri v. Seibert, 542 U.S. 600 (2004) and made a
ruling on that basis, it is not in the record.

Hunt v. State, No. PD-0152-12, 2013 WL 3282973 (Tex. Crim. App. June 26, 2013).

       Accordingly, the trial court is ORDERED to file, within thirty days of the date of this

order, a supplemental clerks record containing findings of fact as to whether the police in this

case employed a deliberate two-step strategy to circumvent Miranda and whether Martinez v.

State, 272 S.W.3d 615 (Tex. Crim. App. 2008) and Carter v. State, 309 S.W.3d 31 (Tex. Crim.

App. 2010) apply in this case.


       This appeal is ABATED for thirty days or until the filing of the supplemental clerk’s

record containing additional findings of fact.


                                                      /s/     DAVID L. BRIDGES
                                                              JUSTICE